Citation Nr: 0310766	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 RO decision that denied the 
veteran's claim of service connection for a left shoulder 
disability and denied his application to reopen claims of 
service connection for residuals of a head injury and a back 
disability.  In October 2002, the Board directed that further 
evidentiary development be completed on the claims.  67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (38 C.F.R. § 19.9(a)(2)).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

There is no indication that the veteran has ever been 
provided with a VCAA letter that is specific to his claims.  
He has never been notified of the information and evidence 
necessary to substantiate his particular claims for VA 
benefits.  He has not been informed what the evidence needs 
to show in order to prevail in his claims, and what is the 
best type of evidence to submit to show these things.  In 
addition, he has never been notified regarding what evidence 
it is his responsibility to submit, and what evidence will be 
obtained on his behalf by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he must be afforded an 
opportunity to submit this evidence.  Therefore, the Board 
finds it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

Further, as noted above, in October 2002, the Board directed 
that evidentiary development be completed on the veteran's 
claims including obtaining outstanding relevant VA medical 
records.  Indeed numerous VA medical records have been 
associated with the claims file and this evidence has not yet 
been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence; as such, the case 
must now be remanded.  38 C.F.R. § 20.1304; Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, slip op. at __(Fed. Cir. 2003).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.

2.  The veteran is informed that if he 
has relevant evidence, he must submit 
it.
  
3.  If upon completion of the above action the 
claim remains denied, the case should be returned 
after compliance with requisite appellate 
procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


